DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-8, 10-12, 14-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (U.S. Publication No. 2019/0131275)
Regarding claim 1, Liao teaches a manufacturing method of a package device, comprising:
providing a substrate (Fig. 4, substrate 114), wherein the substrate has at least one device region (central region) and a non-device region (right edge region as seen in Fig. 4); and
forming a redistribution layer (122/123/124) on the substrate, wherein the redistribution layer comprises at least one inspection structure (123b) and at least one wire structure (123a), the at least one wire structure is disposed in the at least one device region (see Fig. 4), a part of the at least one inspection structure and a part of the at least one wire structure are formed of a same layer (see Fig. 3), 

Regarding claim 2, Liao teaches the manufacturing method of the package device according to claim 1, wherein the at least one inspection structure is formed in the non-device region (see Fig. 4).

Regarding claim 5, Liao teaches he manufacturing method of the package device according to claim 1, wherein the substrate comprises a semiconductor chip (112) and an encapsulant (114), the encapsulant surrounds the semiconductor chip (Fig. 4), and the at least one wire structure is electrically connected to the semiconductor chip (Fig. 4).

Regarding claim 7, Liao teaches he manufacturing method of the package device according to claim 1, wherein the at least one wire structure comprises at least one first redistribution wire (see Fig. 4), the at least one first redistribution wire and the at least one first inspection block are formed of the first conductive layer (see Fig. 4), and the trench exposes the at least one first inspection block (Fig. 4).

Regarding claim 8, Liao teaches he manufacturing method of the package device according to claim 7, wherein the at least one wire structure further comprises at least one second redistribution wire (126) disposed on the at least one first redistribution wire (Fig. 4) and electrically connected to the at least one first redistribution wire (Fig. 4).
Regarding claim 10, Liao teaches he manufacturing method of the package device according to claim 7, wherein the insulating layer has a through hole overlapping the at least one first inspection block in the top-view direction of the substrate (Fig. 4).

Regarding claim 11, Liao teaches a package device, comprising:
a substrate (Fig. 4, substrate 114); and
a redistribution layer (122/123/124) disposed on the substrate, wherein the redistribution layer comprises at least one inspection structure (123b) and at least one wire structure (123a), a part of the at least one inspection structure and a part of the at least one wire structure are formed of a same layer (see Fig. 4), and the at least one inspection structure has a trench (OP) exposing the part of the at least one inspection structure (see Fig. 4), wherein the redistribution layer comprises a first conductive layer (123) and an insulating layer (124), the first conductive layer is disposed between the substrate and the insulating layer (Fig. 4), the part of the at least one inspection structure comprises at least one first inspection block (123a), and the insulating layer partially overlap the at least one first inspection block in a top-view direction of the substrate (Fig. 4).

Regarding claim 12, Liao teaches he package device according to claim 11, wherein the substrate comprises a semiconductor chip (112) and an encapsulant (114), the encapsulant surrounds the semiconductor chip (Fig. 4), and the at least one wire structure is electrically connected to the semiconductor chip (Fig. 4).

Regarding claim 14, Liao teaches he package device according to claim 11, wherein the at least one wire structure comprises at least one first redistribution wire (123a), the at least one first 

Regarding claim 15, Liao teaches he package device according to claim 14, wherein the at least one wire structure further comprises at least one second redistribution wire (126) disposed on the at least one first redistribution wire (Fig. 4) and electrically connected to the at least one first redistribution wire (Fig. 4).

Regarding claim 17, Liao teaches he package device according to claim 14, wherein the insulating layer has a through hole (OP) overlapping the at least one first inspection block in the top-view direction of the substrate (Fig. 4).

Regarding claim 18, Liao teaches he package device according to claim 11, wherein the at least one inspection structure further comprises another insulating layer (122) disposed in the trench.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Wang et al. (U.S. Publication No. 2019/0333862)
Regarding claim 3, Liao teaches he manufacturing method of the package device according to claim 1, further comprising performing a cutting process after forming the redistribution layer to remove the substrate in the non-device region and the at least one inspection structure formed in the non-device region (see Fig. 9, dicing process removes part of the substrate and inspection structure).
See, for example, Wang, which teaches that the dicing removes the substrate (48) and inspection pattern (62) in the non-device region when dicing (Fig. 26-27)


Allowable Subject Matter
Claims 4, 6, 9, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art, alone or in combination, fails to teach or suggest wherein the at least one inspection structure is formed in the at least one device region.
Regarding claims 6 and 13, the prior art, alone or in combination, fails to teach or suggest wherein the at least one inspection structure overlaps the semiconductor chip in the top-view direction of the substrate.
Regarding claim 9 and 16, the prior art, alone or in combination, fails to teach or suggest wherein the at least one inspection structure further comprises at least one second inspection block .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/               Examiner, Art Unit 2816   

/SELIM U AHMED/               Primary Examiner, Art Unit 2896